Citation Nr: 1444266	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-06 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen a claim of service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for a bilateral foot disorder other than pes planus and plantar fasciitis, to include bilateral tarsal tunnel syndrome and overlapping toes, fibromatosis, and posterior tibial tendon dysfunction, claimed as secondary to bilateral pes planus with bunions and degenerative joint disease.

3.  Entitlement to service connection for a left ankle disorder, claimed as secondary to bilateral pes planus with bunions and degenerative joint disease.

4.  Entitlement to service connection for a right ankle disorder, claimed as secondary to bilateral pes planus with bunions and degenerative joint disease.

5.  Entitlement to service connection for a left knee disorder, claimed as secondary to bilateral pes planus with bunions and degenerative joint disease.

6.  Entitlement to service connection for a right knee disorder, claimed as secondary to bilateral pes planus with bunions and degenerative joint disease.

7.  Entitlement to service connection for bilateral plantar fasciitis, claimed as secondary to bilateral pes planus with bunions and degenerative joint disease.

8.  Entitlement to service connection for a lumbar spine disorder, claimed as secondary to bilateral pes planus with bunions and degenerative joint disease.

9.  Entitlement to additional compensation based upon a dependent parent.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1996 to March 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2013 rating decisions that were respectively issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Roanoke, Virginia.  

The Veteran was initially represented by the Veterans of Foreign Wars of the United States, but has since switched his representation to the private attorney listed above.  

In January 2014, the Veteran and his attorney appeared at the Roanoke RO before the undersigned Veterans Law Judge, who was authorized to conduct a hearing via videoconference from the Board's Central Office in Washington, D.C.  A transcript (Tr.) of the proceeding is of record.  During the months that followed, the attorney for the Veteran submitted additional evidence in support of his claims, accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ). 

The Board recognizes that, during the pendency of this appeal, the above-captioned issues have all been framed as original claims for service connection.  Nevertheless, the record contains a February 2010 rating decision, which denied service connection for plantar fasciitis.  The Veteran did not initiate a timely appeal of that rating decision and it therefore became final.  In light of this procedural history, the Board has recharacterized the first issue on the title page as a petition to reopen based upon new and material evidence.  Although such evidence has been submitted in this case, the Board nevertheless finds that, for the reasons that follow, the totality of the record does not support a grant of the Veteran's reopened claim.  Nor does the record warrant entitlement to service connection for other disorders of the feet, ankles, and knees.   

In contrast, the Board is unable to render a determination with respect to the Veteran's claim for service connection for a lumbar spine disorder.  Accordingly, that issue and the claim for parental dependency benefits, over which the Board has taken jurisdiction for the limited purpose of eliciting a statement of the case, are addressed in the REMAND portion of the decision, below, and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  A February 2010 rating decision denied service connection for bilateral plantar fasciitis.  

2.  The Veteran did not submit a timely notice of disagreement, nor did he otherwise signal that he intended to appeal the February 2010 rating decision.

3.  Evidence received since the February 2010 rating decision relates to unestablished facts necessary to substantiate the Veteran's previously denied plantar fasciitis claim and triggers the duty to assist by providing a medical examination.

4.  The Veteran does not have any currently diagnosed disorders of the feet, ankles, or knees apart from pes planus with bunions and degenerative joint disease, for which service connection is already established, and plantar fasciitis, which is the subject of a separately pending claim.  

5.  The Veteran's plantar fasciitis was neither caused nor aggravated during a period of active service and is otherwise unrelated to any aspect of such service, including his service-connected pes planus with bunions and degenerative joint disease.


CONCLUSIONS OF LAW

1.  The February 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  The evidence received since the February 2010 rating decision is both new and material with respect to the Veteran's plantar fasciitis claim and, thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3.  The criteria for service connection for claimed disorders of the feet, ankles, and knees, other than pes planus with bunions and degenerative joint disease and plantar fasciitis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.9; 4.125(a), 4.127 (2013).

4.  The criteria for service connection for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9; 4.125(a), 4.127 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties under the Veterans Claims Assistance Act of 2000 (VCAA)

VA has satisfied its duties to notify under 38 U.S.C.A. § 5103A(a) through correspondence dated in January 2008, June 2012, August 2012, and October 2012.  These letters not only comported with the general notice provisions outlined in Pelegrini v. Principi, 18 Vet. App. 112 (2004), but also satisfied the heightened VCAA requirements set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Conversely, the above letters did not fully notify the Veteran of the provisions governing petitions to reopen, as delineated in Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, the omission of such notice is tantamount to harmless error in light of the Board's decision to reopen the Veteran's previously denied plantar fasciitis claim.  Accordingly, absent any other evidence to the contrary, the Board finds that VA has fully met its duties to notify the Veteran in this case.

VA also has satisfied its duties to assist in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In this regard, the Board is mindful that not all of the Veteran's service treatment records (STRs) have been associated with his claims file.  Indeed, while a historical (November 1997) rating decision references his service entrance examination report, only the STRs from his final two months of active service are now of record.  See STRs dated from February 3, 1997, to March 27, 1997.  Notably, however, the AOJ has duly advised the Veteran of the unavailability of his other STRs.  See June 2012 VCAA Correspondence; November 2013 Supplemental Statement of the Case.  The AOJ also has instructed the Veteran to submit any such records in own possession and has advised him of alternate forms of evidence that could support his claims.  Id.  Through such actions, the AOJ has effectively complied with VA's heightened duty to assist in cases where claimants' service records are lost or destroyed.  See Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  The Veteran, however, has not reciprocated.  On the contrary, rather than cooperate with efforts to obtain his missing STRs, he has effectively waived his right to submit such evidence by requesting expedited processing of his claims.  See November 2013 Request.  Consequently, the Board finds that further efforts to obtain his STRs would be futile and, thus, should not be undertaken.  See 3.159(c)(2)(i); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to assist is not always a one-way street").  

In making this finding, the Board is guided by the fact that, at no time during the appeal has the Veteran identified any missing STRs that are pertinent to his claims.  Nevertheless, the Board also recognizes that, prior to the pendency of the appeal, the Veteran did report a history of in-service foot treatment, which is not reflected in his available STRs.  See July 10, 1998, Correspondence.  However, to the extent that any records of such in-service treatment exist, but remain outstanding, their omission is not prejudicial.  That is because, for the reasons that follow, the Board has conceded the Veteran's account of the in-service treatment in question.

With respect to post-service treatment, the AOJ has obtained the Veteran's pertinent VA records, as well as all private records that he has identified in support of his petition to reopen his plantar fasciitis claim and his original claims for other disorders of the feet, ankles, and knees.  Notably, the Veteran has not referenced, and the record has not otherwise revealed, any pertinent documentation that remains outstanding with respect to those issues.

In addition to undertaking the above records development, the AOJ has assisted the Veteran by affording him multiple VA examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4).  See July 2012 and August 2012 VA Examination Reports; June 2013 VA Addendum Opinion.  As discussed in further detail below, the Veteran and his representative have since challenged the general adequacy of the VA examiners' reports and addendum opinion.  See Board Hearing Tr. at 2-4.  However, neither party has raised any specific contentions regarding the findings contained therein.  This is significant as VA examiners are presumed to be competent -  and VA examinations, in turn, are assumed to be adequate - absent specific evidence to the contrary.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner); accord Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, under the presumption of regularity in the administrative process, the Board is entitled to assume the adequacy of VA examinations absent specific evidence to the contrary).  No such evidence has been presented here.  It follows that an additional VA examination would only delay adjudication, without benefiting the Veteran, and, thus, is unnecessary in this case.

An additional hearing is likewise unnecessary as the Veteran has already had the opportunity to testify at length before the undersigned Veterans Law Judge.  See 38 C.F.R. § 20.700(a).  The transcript of the January 2014 hearing reflects that the undersigned set forth the Veteran's claims at the start of the proceeding, then focused on the elements necessary to substantiate those issues and sought to identify whether further development was required.  See Board Hearing Tr. at 2-13.  Such actions satisfied the duties of a Veterans Law Judge to explain the underlying issues in detail and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, the Veteran has not alleged, and the record has not otherwise shown, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed other prejudicial error.  Moreover, there is no indication that the Veteran was otherwise denied due process during his hearing.  

For the foregoing reasons, the Board finds that VA has met its duties to notify and assist the Veteran with respect to all of his lower-extremity claims.  As such, the Board may now proceed with appellate review of those issues.  

II.  Petition to Reopen

The Veteran, who is currently in receipt of a 30 percent disability rating for bilateral pes planus with bunions and degenerative joint disease, seeks additional awards of service connection for other foot disorders.  As noted in the Introduction, however, he was previously denied VA benefits for one such disorder (plantar fasciitis) in a February 2010 rating decision.  The Veteran did not appeal that adverse adjudication and, thus, it became final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1110, 20.1103.  As such, his claim of service connection for bilateral plantar fasciitis may only be reopened if new and material evidence is received.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material" evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any new evidence is to be presumed.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the Board finds that new and material evidence has been presented that is sufficient to reopen the Veteran's plantar fasciitis claim.  Specifically, he has reported a history of symptoms, including swollen feet and the inability to walk or stand for prolonged periods, which comport with a diagnosis of plantar fasciitis.  See generally May 2012 Report of General Information; July 2012 and August 2012 VA Examination Reports; June 2012 VA Addendum Opinion; see also January 2014 Board Hearing Tr. at 5-6.  The Veteran is competent to report such a history of symptomatology.  Moreover, his account in this regard is presumed credible for the purpose of determining whether it is new and material.  

In addition, the Veteran has submitted medical evidence, which not only confirms that he has plantar fasciitis but also suggests a nexus between that particular foot disorder and the one for which service connection is already established.  See March 2014 Report F. A. Graf, M.D., P.C, at 2. 

The evidence detailed above is responsive to the specific factual predicate - lack of current disability - upon which the Veteran's service-connection claim for plantar fasciitis was previously denied . See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Such evidence also is sufficient, at a minimum, to trigger the need for a VA examination in connection with that claim.  Indeed, the AOJ has already conceded as much by scheduling such an examination in this case.  

Accordingly, the Board finds that, pursuant to the dictates of Shade, the above evidence is new as well as material and, thus, the Veteran's plantar fasciitis claim is reopened.  Hence, the Board will now assess the merits of that claim and the other lower-extremity issues on appeal.

III.  Service Connection

The Veteran, in written statements and testimony before the Board, contends that his service-connected pes planus with bunions and degenerative joint disease caused him to develop additional disorders of the feet, ankles, and knees.  As such, he maintains that service connection is also warranted for those other lower-extremity disorders.  The Board disagrees, however, and finds that such an allowance of VA benefits would be improper for the reasons set forth below.  

At the outset of its analysis, the Board recognizes that the record has raised a question as to whether the Veteran is entitled to the presumption of soundness with respect to his foot disorder claims.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Specifically, a March 2014 private medical report, which was elicited in support of this appeal, indicates that the Veteran "may have" experienced "anatomical changes in both feet," which predated his active service.  See March 2014 Report F. A. Graf, M.D., P.C. at 2.  However, this clinical finding is inherently speculative and, thus, of limited probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  It also is at odds with the other pertinent evidence of record.  Indeed, while the report of the Veteran's service entrance examination is not currently of record, his available STRs are silent for any complaints or clinical findings of foot disorders on entry.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (noting that, in the absence of a service entrance examination, the presumption of soundness attaches and is rebuttable only by clear and unmistakable evidence).  Moreover, the Veteran himself has categorically denied that he had any such disorders prior to entering the military.  See generally July 10, 1998, Correspondence; February 2010 and November 2013 Substantive Appeals; Board Hearing Tr.  Hence, the Board finds that the record does not clearly and unmistakably show that a foot abnormality preexisted service so as to rebut the presumption of soundness in this case.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Accordingly, the Board will not further consider the criteria underlying that presumption, and instead will confine its analysis to the requirements governing service-connection claims.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection on a direct basis, there must be probative evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the two.  See Hickson v. West, 12 Vet . App. 247, 253 (1999).  

To establish service connection on a secondary basis, there must be probative evidence of a current disability, a service-connected disability, and a nexus between the two.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition to the foregoing theories of entitlement, service connection may be rebuttably presumed for chronic diseases enumerated under 38 C.F.R. § 3.309(a), which manifest in service or within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Such diseases, which include degenerative joint disease, may also be presumptively connected to service based upon a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).

Claimed Foot, Ankle, and Knee Disorders

As discussed, to prevail under any of the above theories of service connection, there must be evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This threshold criterion has not been met with respect to the Veteran's original claims of service connection for foot, ankle, and knee disorders. 

In reaching this determination, the Board acknowledges that the Veteran was diagnosed in service with bilateral fibromatosis and that he was assessed after service with posterior tendon dysfunction, "possible" tarsal tunnel syndrome, and "buckling toes."  See March 27, 1997, STR; see also July 2009 Treatment Record from D. A. B., DPM.  However, none of those foot disorders were shown to exist during subsequent clinical testing.  See July 2009 Electrodiagnostic Study by K. M., M.D.  Nor were they identified during any of the VA foot examinations conducted to assess the severity of the Veteran's service-connected pes planus with bunions and degenerative joint disease.  See October 2009 and March 2011 VA Foot Examinations.  

Notably, the July 2009 private electrodiagnostic study and the October 2009 and March 2011 VA examinations all took place more than a year before the Veteran submitted his claim for service connection for a foot disorder other than pes planus and plantar fasciitis.  See March 2012 Report of General Information (accepted in lieu of an original service-connection claim).  Moreover, throughout the pendency of that claim, there have been no additional diagnoses of bilateral fibromatosis, posterior tendon dysfunction, tarsal tunnel syndrome, or buckling toes.  On the contrary, an August 2012 VA foot examination has failed to yield any such diagnoses and none have been noted in a June 2013 VA addendum opinion or in any of the Veteran's concurrent medical records.  

Conversely, a March 2014 opinion from a private clinician does contain diagnoses of fibromatosis, posterior tendon dysfunction, and tarsal tunnel syndrome.  See March 2014 Report from F.A. Graf, M.D., P.C. at 2.  Tellingly, however, the private clinician makes clear that those diagnoses are not predicated on a contemporaneous examination, but are instead based upon a review of the Veteran's historical medical records, specifically, those generated during his active service and during the period from February 1997 to July 2009.  In other words, by the clinician's own admission, all of those diagnoses predate the instant appeal period. 

It is well-established that, for a disability to be service connected, it must be present at the time a VA compensation claim is filed or contemporaneous with the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Here, however, the record clearly shows that the Veteran's diagnoses of plantar fibromatosis, posterior tibial tendon dysfunction, tarsal tunnel syndrome, and buckling toes all resolved prior to his pursuit of VA benefits for such foot disorders.  Moreover, there is no competent evidence of any recurrence of those historical diagnoses.  Furthermore, the record is otherwise devoid of any foot disorders apart from the pes planus with bunions and degenerative joint disease, for which the Veteran is already service connected, and the plantar fasciitis, which is encompassed in his separately pending claim, reopened above.  Accordingly, the Board finds that the Veteran has not demonstrated that he has any other current foot disorders for which service connection may be established.  

Nor has the Veteran demonstrated the existence of any current ankle or knee disorders.  On the contrary, the VA clinicians who conducted the July 2012 and August 2012 VA examinations declined to diagnose any disorders specific to those joints.  See July 2012 and August 2012 VA Examination Reports.  The Board recognizes that the Veteran has since contended that, absent such diagnoses, the VA examiners' findings are inherently inadequate.  Id.  However, this argument would only be persuasive if supported by evidence that additional foot, ankle, and knee diagnoses were, in fact, warranted.  

Rather than submit such evidence, Veteran has relied upon the March 2014 report from the private clinician.  See March 2014 Report from F.A. Graf, M.D., P.C.  As discussed, this report references historical findings of posterior tibial tendon dysfunction and tarsal tunnel syndrome, but does not indicate that such diagnoses have been present at any time during, or contemporaneous with, the instant appeal period.  Moreover, despite opining that the Veteran "suffers from chronic pain at both ankles and both knees," secondary to his bilateral pes planus, the private clinician has refrained from rendering any actual ankle or knee diagnoses.  See id. (Emphasis added.)  This omission is significant as pain alone, without an underlying diagnosis, does not "constitute a disability for which service connection may be granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Accordingly, the Board finds that the private clinician's report, while ostensibly rendered in support of the Veteran's bilateral foot, ankle, and knee claims, is essentially consistent with the VA examiners' opinions that the threshold requirement for service connection (current disability) has not been met with respect to any of those issues.

Notably, there is no other competent evidence that contradicts the negative diagnostic opinions of above VA examiners and, thus, the Board considers them probative in this case.  

The Board recognizes that the Veteran himself is of the opinion that he meets the diagnostic criteria for bilateral foot, ankle, and knee disorders other than those for which he is already in receipt of VA compensation benefits or which are separately on appeal.  Moreover, the Board does not question the sincerity of his belief that all of those claimed conditions are attributable to his service-connected pes planus with bunions and degenerative joint disease.  See February 2010 and November 2013 Substantive Appeals; Board Hearing Tr. at 4-8.  

Certainly, the Veteran is competent to report a history of foot, ankle, and knee pain, swelling, and related symptoms, which are capable of physical observation.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting a layperson is competent to attest to matters of personal knowledge).  However, he has not demonstrated that he has the specialized expertise to translate those symptoms into clinical diagnoses.  Such expertise is required because, unlike tinnitus or varicose veins, the diagnoses in question exceed the limits of common medical knowledge.  See Jandreau, 492 F.3d at 1377; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  This is evident from the inherent complexity of those claimed conditions.  Indeed, by the Veteran's own admission, they are comprised of the same underlying symptoms as his pes planus, for which service connection has already been granted, and his plantar fasciitis, which is separately on appeal.  See e.g., Board Hearing Tr. at 5 (attesting to pain and swelling of the feet and "overlapping toes," in connection with his service-connected pes planus, his reopened claim for plantar fasciitis, and his claims for other foot, ankle, and knee disorders and to "large problems with [his] ankles, inner legs and knees . . . .").

In the absence of competent medical evidence that additional foot, knee, or ankle disorders are present in this case, the Board is unable to exercise its own judgment to render such diagnoses.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Hence, even assuming that any of the Veteran's lower-extremity symptoms lie beyond the scope of his service-connected pes planus with bunions and degenerative joint disease, or his separately pending claim for plantar fasciitis, such manifestations do not comport with a "diagnosed or identifiable underlying malady or condition."  As such, they do not "constitute a disability for which service connection may be granted." See Sanchez-Benitez, 13 Vet. App. at 285.

For the foregoing reasons, the Board finds that the Veteran has not met the initial criterion for service connection for any foot disorders other than those for which VA benefits are already established or which are separately on appeal.  Nor has he satisfied this threshold requirement with respect to his bilateral ankle and knee disorder claims.  Accordingly, as there remains no reasonable doubt to resolve in the Veteran's favor, his appeal as to those issues is denied. 

Plantar Fasciitis

In contrast with the issues analyzed above, the Veteran's reopened claim for plantar fasciitis is supported by a current diagnosis.  The Board acknowledges that, while the VA clinician who examined the Veteran in July 2012 indicated that he had plantar fasciitis, a licensed physician concluded the following month that no such diagnosis was warranted.  See August 2012 VA Miscellaneous Foot Examination Report at 7.  Notably, however, a third VA clinician has since reviewed the claims file, acknowledged that "[t]he diagnosis of plantar fasciitis has been in question," but nonetheless "conced[ed] that it is present based on several podiatric evaluations."  See June 2013 VA Addendum Opinion at 14.  

The Board is mindful that, unlike the August 2012 VA examiner, neither of the VA clinicians who diagnosed the Veteran with plantar fasciitis is a licensed physician.  Nevertheless, it is well-settled that a competent VA examiner is one who is qualified to render medical diagnoses and opinions, regardless of whether he or she is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board accepts that he has a current diagnosis of plantar fasciitis as contemplated by McClain and Romanowsky, supra.  However, while this is sufficient to meet the initial criterion for service connection, the remaining requirements have not been satisfied on a direct or secondary basis.

Turning first to the requirements for direct service connection, the Board observes that, while the Veteran's available STRs do not mention plantar fasciitis, he has nonetheless indicated that he was treated for this disorder during his active service.  See July 10, 1998, Correspondence (attesting to in-service placement on a physical profile for diagnoses of pes planus and plantar fasciitis).  

While a layman, the Veteran is competent to report such an in-service treatment history.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, his account does not lack credibility merely because it is uncorroborated by contemporaneous clinical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, where, as here, the complete STRs are not of record, the Board has a heightened duty to afford the Veteran the benefit of the doubt in weighing his account of in-service incurrence.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Accordingly, absent persuasive evidence to the contrary, the Board accepts that the Veteran was treated for plantar fasciitis during service.  While this supports his claim for service connection under a direct theory of entitlement, there must be still evidence of a link between that in-service incurrence and his current disability.  See Hickson, 12 Vet. App. at 253.  Such a nexus has not been demonstrated.

In this regard, the Board considers it significant that the Veteran's medical discharge was based exclusively on his bilateral pes planus.  This was also the only foot disorder identified during his initial VA examination, which was administered mere months following his release from service.  See August 1997 VA Examination Report.  Indeed, while this initial VA examination served as the evidentiary basis for granting service connection for the Veteran's pes planus, it was conspicuously silent for any findings of other foot diagnoses, including plantar fasciitis.

The Board recognizes that the Veteran has since indicated that he experienced right foot pain in service, which continued after his Army discharge and culminated in a clinical diagnosis of plantar fasciitis in September 1998.  See July 2012 VA Foot Examination Report at 32.  Just as he is capable of reporting an in-service incurrence of this disability, he is also competent to state that it was clinically diagnosed shortly after he left the military.  See Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009);  cf. FED. R. EVID. 701.  Nevertheless, the Board has reason to question the Veteran's account of this initial post-service diagnosis in light of the countervailing evidence of record.  Such evidence includes the reports of multiple VA examinations conducted immediately before, as well as after, this diagnosis was purportedly made.  See October 1997, August 1998, and May 2008 VA examination reports.  Although replete with complaints and clinical findings of bilateral pes planus, these VA examination reports contain no mention of plantar fasciitis or any underlying symptoms.  Id.  Similarly, the Veteran's VA outpatient treatment records dated during this period are devoid of any complaints or clinical findings of this specific disability.  See VA Outpatient Records, September 1998-October 2005.

The Board reasons that, if the Veteran had received a clinical diagnosis of plantar fasciitis - or if he had been experiencing persistent and recurrent symptoms of this disability - during the years immediately following his active service, such manifestations would have been documented in the VA examination reports and treatment records that were generated throughout that period.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (emphasis added)); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded.").  Instead, those historical VA reports and treatment records all focus exclusively on the Veteran's pes planus and its related manifestations, i.e., the bunions and the degenerative joint disease that are incorporated in his previously established service-connection award.  

Tellingly, the earliest post-service evidence specific to plantar fasciitis is a treatment record dated in July 2009.  This is coincident with the Veteran's filing of a separate claim of service connection for that disability.  See July 2009 New Patient Treatment Note, D.A.B., DPM.  Such a delay in treatment, while not wholly dispositive of his claim, nonetheless weighs against a finding of direct service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Also weighing against this theory of entitlement are the Veteran's own statements and testimony.  Indeed, with the exception of his comments during the July 2012 VA examination, he has refrained from asserting that his plantar fasciitis is directly attributable to his active service.  Instead, as discussed in further detail below, both the Veteran and his representative have pursued service connection for plantar fasciitis chiefly on a secondary basis.  Thus, while mindful that a "valid medical opinion" is not required to demonstrate a direct in-service nexus, the Board finds the lay evidence in this case to be insufficient to establish such a relationship.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Similarly insufficient in this regard is the clinical evidence of record.  Indeed, the only evidence that lends any support to a theory of direct entitlement is the March 2014 private clinician's report, which indicates that the Veteran's plantar fasciitis

began in service and [is] related to activities pursued during [his] time in service.  There may have been preexisting anatomical changes at both feet.  However, if that is the case then there was a substantial aggravation as a consequence of activities performed during service time.

See March 2014 Report from F.A. Graf, M.D., P.C. at 2-3.

Notably missing from the above opinion is any mention of the nature of the specific in-service "activities" that gave rise to the Veteran's plantar fasciitis.  In fact, the private clinician does not offer any rationale for his opinion in this regard, apart from noting that he reviewed the Veteran's medical records.  However, all of those reviewed records are dated prior to August 2009, notwithstanding the fact that the Veteran has since sought treatment and undergone VA examinations that are relevant to his claim.  See July 2012 and August 2012 VA Examination Reports; June 2013 VA Addendum Opinion; VA Outpatient Records dated through October 2013.  The failure to consider this subsequent medical evidence, in tandem with the lack of any substantive rationale and the omission of a physical examination, undermines the probative value of the private clinician's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion contains not only clear conclusions with supporting data, but also a reasoned explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Accordingly, the Board finds that the March 2014 private opinion may not serve as a basis for directly attributing the Veteran's plantar fasciitis to his active service.  Nor may any of the other medical evidence of record.  In fact, the report of the July 2012 VA examiner, while not specifically focused on direct service connection, nevertheless weighs against this theory of entitlement.  Indeed, the July 2012 report indicates that the Veteran's current diagnosis of plantar fasciitis is  not related to any of the foot problems he displayed in service.  By drawing this etiological distinction, the July 2012 report effectively signals that the plantar fasciitis has no direct connection to the Veteran's active service.  Hence, absent any probative evidence to the contrary, the Board is precluded from independently concluding that such a nexus exists.  See Chotta, 22 Vet. App. at 86; Colvin, 1 Vet. App. at 175.  

As the preponderance of the evidence, detailed above, does not support a grant of direct service connection, the Board will now address the Veteran's plantar fasciitis claim under a theory of secondary entitlement.  

As discussed, the Veteran and his representative have both raised this theory, asserting that the plantar fasciitis developed as a consequence of the service-connected pes planus with bunions and degenerative joint disease.  See Board Hearing Tr. at 5, 11.  This is also the view of the March 2014 private clinician, who has opined that the Veteran's "secondary diagnoses of right and left plantar fasciitis . . . are all secondary complications to his bilateral pes planus on a more likely than not basis."  See March 2014 Report from F.A. Graf, M.D., P.C. at 2.  However, as with that private clinician's discussion of direct in-service onset and aggravation, his findings of secondary etiology are not predicated on a physical examination.  Nor are they supported by a factually accurate, fully articulate, and sound rationale.  Rather, those findings are based solely on a review of medical records, which, as noted previously, do not encompass the Veteran's most recent VA examination and treatment history.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

Accordingly, the Board finds that, just as the March 2014 clinician's opinion is insufficient to establish direct service connection, it also may not serve as the basis for granting VA benefits under a theory of secondary entitlement.  See Stefl, 21 Vet. App. at 124 (2007).  Indeed, this is especially true in light of the countervailing medical opinion evidence of record.  Such evidence includes the report of the VA clinician who examined the Veteran in July 2012.   At that time, the VA examiner determined that the Veteran's plantar fasciitis was unrelated to his service-connected foot disorder, noting specifically:

There is no commonality of opinion of the biomechanical etiology of this syndrome.  Contributing factors reported in the literature include leg length inequality, pronation of the subtalar joint, restricted ankle joint dorsiflexion, weakness of plantar flexion, high arched feet, low arched feet and heel strike shock.  Studies have shown that decreased arch height has no correlation to the development of plantar fasciitis.  In fact, it is well accepted that the common presenting sign with heel pain [is] a medium to high-arched foot.

See July 2012 VA Foot Examination Report (Medical Opinion) at 40.

Similarly, in a June 2013 addendum opinion, a different VA clinician indicated that the Veteran's plantar fasciitis was etiologically distinct from his pes planus with bunions and degenerative joint disease, elaborating in this regard:

There is no evidence [of] any strain to the [Veteran's] plantar fascia [that] is etiologically from his service-connected arch condition.  The [V]eteran has no x-ray evidence of significant arch abnormalities.  This is consistent over several x-rays of the feet since the time of discharge.  There is no evidence [of] any strain to the plantar fascia is etiologically from his service-connected arch condition.  The [V]eteran is receiving arch support orthotics making his arch condition less likely a source for fasciitis as well.  The lack of a radiographic arch condition and the addition of arch support would nearly eliminate the arch of the foot as the cause of plantar fasciitis.  

See June 2013 VA Addendum Opinion at 7. 

Although not accompanied by a contemporaneous examination, the June 2013 VA addendum opinion is based upon the findings of the July 2012 VA examiner, who conducted such clinical testing.  Moreover, both the July 2012 VA report and the June 2013 addendum opinion contain rationales that apply pertinent medical principles to the specific facts surrounding the Veteran's claim.  As such, the Board considers that VA report and addendum to be collectively more probative than the March 2014 private clinician's opinion, which is neither predicated on an examination nor informed by medical reasoning.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124 (2007).

Having thus established that the July 2012 VA examination report and the June 2013 addendum opinion are worthy of reliance, the Board considers them sufficient, in the aggregate, to demonstrate a lack of secondary nexus in this case.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that adequate medical opinion evidence need not "explicitly lay out the examiner's journey from the facts to a conclusion," so long as the rationale is clear from a reading of the report as a whole).  Indeed, both the July 2012 report and the June 2013 addendum unequivocally indicate that the Veteran's pes planus with bunions and degenerative joint disease neither caused nor otherwise hastened the onset of his plantar fasciitis.  The June 2013 addendum also indicates that the Veteran's service-connected foot disorder "did not inflict any strain on [his] plantar fascia," thus effectively negating a finding of secondary aggravation.  See C.F.R. § 3.310 (2013) ; Allen v. Brown, 7 Vet. App. 439 (1995). (2013)

Notably, there is no other competent evidence that supports an award of secondary service connection for the Veteran's plantar fasciitis.  The Board recognizes that he is himself a proponent of this theory of entitlement.  However, just as the Veteran has not shown that he has the expertise to identify disorders of the lower extremities that defy lay diagnosis, he also has not proven himself capable of etiologically relating other such disorders, which have been clinically diagnosed.  It follows that the Veteran's lay assertions, standing alone, are insufficient to establish a causal relationship between his service-connected foot disorder and his plantar fasciitis.  Similarly, the Board itself is without discretion to arrive at such a medically unsubstantiated conclusion on his behalf.  See Chotta, 22 Vet. App. at 86; Colvin, 1 Vet. App. at 175.  

The Board is also without discretion to grant the Veteran's plantar fasciitis claim under the presumptive provisions governing chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Although such diseases include degenerative joint disease, this particular foot diagnosis is already encompassed in his current service-connection award.  The plantar fasciitis, for which he is seeking a separate award of VA compensation benefits, is not contemplated by 38 C.F.R. §3.309(a).  As such, the Veteran may not prevail based upon a showing that this disorder manifested in service and then again "'at any later date, however remote.'"  See Groves v. Peake, 524 F.3d 1306, 1909 (Fed. Cir. 2008).  Nor may he prevail based upon a continuity of symptomatology, which, in any event, has been neither contended nor shown.  See 38 C.F.R. §§ 3.303(b), 3.309(a).

In summary, the Board finds that service connection for plantar fasciitis is not warranted under any applicable theory of entitlement.  Accordingly, the Veteran's appeal as to that issue is also denied.


ORDER

New and material evidence having been received, the claim of service connection for bilateral plantar fasciitis is reopened.

Service connection for a bilateral foot disorder, other than pes planus with bunions and degenerative joint disease and plantar fasciitis, is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for bilateral plantar fasciitis is denied.
REMAND

The Veteran also seeks service connection for a lumbar spine disorder.  However, in contrast with the claims decided above, this issue requires additional development.  

I.  VA Examination and Medical Opinion

First, efforts should be undertaken to reconcile conflicting private and VA medical opinions, neither of which is sufficient for adjudication purposes.

The private medical opinion is included in the March 2014 clinician's report that also addressed the other issues on appeal.  In essence, this opinion indicates that the Veteran's current lumbar spine disorder is etiologically related to his "activities in service" and also "represents a secondary complication" of his service-connected pes planus.  See March 2014 Report from F.A. Graf, M.D., P.C. at 2-3.  However, as with that private clinician's positive nexus findings regarding plantar fasciitis, his opinion with respect to the Veteran's lumbar spine disorder is not predicated on a physical examination or a comprehensive records review.  Nor is it supported by a detailed rationale.  Accordingly, the Board finds that private medical opinion, standing alone, to be insufficient to decide the Veteran's lumbar spine claim. 

Similarly insufficient is the report of the July 2012 VA examiner, which indicates that the Veteran's "diagnosis for back pain is unrelated to [his service-connected] pes planus."  As noted previously, "back pain" is not an valid diagnosis for VA compensation purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  Nevertheless, the record reflects that the Veteran also has been diagnosed with degenerative disc disease of the lumbar spine with moderate to severe stenosis, accompanied by peripheral neuropathy, for which he has undergone surgery in May 2014.  See June 2009 Statement from E.B.D., M.D.; March 2014 Report from F.A. Graf, M.D., P.C.; May 2014 Carillion New River Valley Medical Center Operative Report, M.D. Mauro, D.O.  The July 2012 VA report makes no mention of these other diagnoses, nor does it address the theories of direct service connection and secondary aggravation raised in support of the Veteran's lumbar spine claim.  

In light of these deficiencies with the medical opinions of record, the Board finds that, on remand, a qualified VA clinician should conduct a new examination and render findings responsive to all applicable theories of service connection on the basis of the entire record.

II.  Records Procurement

In addition to the development requested above, efforts should be undertaken to obtain all outstanding Federal records that pertain to the Veteran's lumbar spine claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  This includes any relevant documentation from the Social Security Administration, where the Veteran previously indicated that he planned to seek disability benefits as a consequence of his lumbar spine disorder.  See September 2012 Veteran's Correspondence.  

Additionally, the most recent evidence associated with the claims file reveals that the Veteran underwent lumbar spine surgery in late May 2014 and was scheduled for a "follow up exam" with his private orthopedic surgeon the following month.  See June 2014 Carillion New River Valley Medical Center, Physician Discharge Summary.  As such, reasonable efforts should also be made to obtain all outstanding records from that private clinician (M. D. Mauro, D.O.).  

III.  Additional Procedural Development

Finally, the record reflects that the Veteran submitted a timely notice of disagreement with the AOJ's October 2012 administrative denial of parental dependency benefits.  A deferred rating decision was prepared with respect to this issue in January 2013; however, no additional adjudicatory action has been taken.  Therefore, this issue should be addressed, on remand, in a statement of the case.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is remanded for the following actions:

1.  Issue the Veteran and his attorney a statement of the case in response to the October 2012 notice of disagreement with denial of parental dependency benefits.  Allow the parties an appropriate amount of time to submit a substantive appeal (VA Form 9 or the equivalent). Thereafter, certify the issue to the Board, if appropriate.

2.  Obtain and associate with the claims file the Veteran's Social Security Administration (SSA) records, including a copy of any decision awarding SSA disability benefits.  If such records are unavailable, document this in the claims file and notify the Veteran and his attorney.

3.  Obtain and associate with the claims file all records of lumbar spine treatment at the Salem VA Medical Center generated since October 17, 2013 (the date of the most VA records associated with the claims file).  If such records are unavailable, document this in the claims file and notify the Veteran and his attorney.

4.  Request that the Veteran identify and authorize the release of all outstanding private treatment records pertinent to his lumbar spine disorder claim, to specifically include all postoperative records generated by his private orthopedic surgeon, M. D. Mauro, D.O.  If the Veteran declines to cooperate, or if any of the records he identifies are not available, notify him and his attorney of the efforts undertaken to obtain such records and describe any further action that is necessary.  

5.  Invite the Veteran to submit any additional evidence, which lies within his own possession or is obtainable from other individuals with first-hand knowledge of the nature and etiology of any currently diagnosed lumbar spine disorder.  Provide the Veteran an appropriate amount of time to submit this evidence. 

6.  After completing the above development to the extent possible, schedule the Veteran for a new VA examination to determine the nature and etiology of any lumbar spine disorder currently diagnosed.  The paper claims file and all additional pertinent evidence contained in Virtual VA and the Veterans Benefits Management System (VBMS) should be forwarded to the VA examiner, and the examination report should expressly note that such evidence was reviewed.  Any necessary clinical testing should be conducted and the results reported in detail.  A fully supported rationale must be provided for all opinions.  In preparing the requested opinions, all pertinent evidence of record, including the assertions from the Veteran and other lay parties, should be considered.  

The VA examiner's opinion should specifically address the following questions: 

i)  Is it at least as likely as not that any current lumbar spine disorder, to specifically include degenerative disc disease of the lumbar spine with moderate to severe stenosis, accompanied by peripheral neuropathy, was either caused or aggravated by his service-connected pes planus with bunions and degenerative joint disease?

ii)  Is at least as likely as not that any current lumbar spine disorder, to specifically include degenerative disc disease of the lumbar spine with moderate to severe stenosis, accompanied by peripheral neuropathy, had its onset in, or is otherwise related to any aspect of the Veteran's active service?

In making these determinations, the VA examiner should expressly address the Veteran's account of low back pain and related symptoms, which he says developed after his Army discharge and worsened as a consequence of the altered gait caused by his service-connected foot disorder.  See February 2010 Substantive Appeal; Board Hearing Tr. at 6-8.

In addition, the examiner should expressly address and reconcile the conflicting medical opinions provided by the July 2012 VA examiner and the March 2014 private clinician, as well as all other lay and clinical evidence pertinent to the Veteran's lumbar spine claim, including any evidence obtained pursuant to this remand.

7.  Then, after undertaking any additional development as may become indicated when the requested actions are completed, readjudicate the Veteran's lumbar spine claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


